United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 07-3125
                                    ___________

Anthony P. Lane,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
Michael J. Astrue, Commissioner,      *
Social Security Administration,       * [UNPUBLISHED]
                                      *
            Appellee.                 *
                                 ___________

                              Submitted: May 15, 2008
                                 Filed: May 30, 2008
                                  ___________

Before BYE, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       In this interlocutory appeal, Anthony P. Lane appeals the district court’s1 order
denying his motion for appointment of counsel. We find no abuse of discretion. See
Phillips v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir. 2006) (there is no statutory
or constitutional right to appointed counsel in civil case; discussing factors).
However, it appears from documents Lane filed near the time of the August 2007


      1
       The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
order at issue, and from his filings in this court, that his mental status has changed and
that he and the district court might now benefit from the appointment of counsel.

      Accordingly, we affirm but we clarify that the district court’s order is without
prejudice to Lane’s right to renew his request for counsel as the case progresses. See
Nelson v. Shuffman, 476 F.3d 635, 636 (8th Cir. 2007) (per curiam).
                       ______________________________




                                           -2-